Citation Nr: 1820558	
Decision Date: 04/04/18    Archive Date: 04/16/18

DOCKET NO.  06-29 984	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability, claimed as muscle spasms, to include as secondary to service-connected low back disability.

2.  Entitlement to service connection for left upper extremity radiculopathy.

3.  Entitlement to service connection for carpal tunnel syndrome, to include as secondary to service-connected low back disability.

4.  Entitlement to service connection for osteoarthritis, to include as secondary to service-connected low back disability.

5.  Entitlement to service connection for hypertension, to include as secondary to herbicide exposure and/or secondary to service-connected disability.

6.  Entitlement to service connection for a heart condition, to include as secondary to herbicide exposure and/or secondary to service-connected disability.

7.  Entitlement to service connection for type II diabetes mellitus, to include as related to herbicide exposure.

8.  Entitlement to an increased disability rating for service-connected anxiety neurosis in schizoid personality with PTSD, evaluated as 50 percent disabling prior to March 2, 2017, and as 70 percent disabling thereafter.

9.  Entitlement to an increased disability rating for service-connected fibromyositis of the lumbar paravertebral muscles with degenerative disc disease, evaluated as 20 percent disabling prior to March 2, 2017, and as 40 percent disabling thereafter.

10.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Neilson, Counsel


INTRODUCTION

The Veteran served on active duty from October 1965 to October 1967.

These matters come before the Board of Veterans' Appeals (Board) on appeal from March 2006 and August 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

Specifically, in the March 2006 rating decision, the RO denied service connection for cervical spine muscle spasms, lumbosacral degenerative disc disease, osteoarthritis, carpal tunnel syndrome, and radiculopathy of the bilateral lower extremities.  In April 2006, the Veteran filed a notice of disagreement (NOD) in which he argued that his claimed disabilities were secondary to his service connected fibromyositis.  A statement of the case (SOC) was issued in July 2006, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in September 2006.  Additional evidence was associated with the Veteran's claims file and supplemental SOCs (SSOCs) were issued in June, August, and October 2007.  

In October 2009, the Board remanded for further development claims for service connection for cervical spine muscle spasms, lumbosacral degenerative disc disease, osteoarthritis, carpal tunnel syndrome, and radiculopathy of the bilateral lower extremities.

In April 2013, the RO received the Veteran's claims for service connection for diabetes mellitus, hypertension, ischemic heart disease, and radiculopathy of the left upper extremity; for increased ratings for his service-connected fibromyositis of the lumbar paravertebral muscles and anxiety disorder; and for TDIU.  In April 2014, the Veteran filed a claim for service connection for PTSD.

In the August 2014 rating decision, the RO, inter alia, denied service connection for PTSD, radiculopathy of the left upper extremity, diabetes mellitus, ischemic heart disease, and hypertension; denied ratings in excess of 20 percent for service-connected fibromyositis of the lumbar paravertebral muscles and in excess of 50 percent for service-connected anxiety neurosis in schizoid personality.  In September 2014, the RO received the Veteran's NOD as to the August 2014 rating decision.

In November 2014, the RO issued an SSOC continuing the denial of service connection for cervical spine muscle spasms, lumbosacral degenerative disc disease, osteoarthritis, carpal tunnel syndrome, and radiculopathy of the bilateral lower extremities, which claims had been remanded for further development in October 2009

In January 2015, the RO issued an SOC addressing the issues of entitlement to service connection for PTSD, radiculopathy of the left upper extremity, diabetes mellitus, ischemic heart disease, and hypertension, and of entitlement to increased ratings for service-connected fibromyositis of the lumbar paravertebral muscles and anxiety neurosis in schizoid personality.  The Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) that same month.

In a November 2016 decision, the Board granted service connection for lumbosacral degenerative disc disease, for radiculopathy of the right and left lower extremities, and for PTSD.  The Board also remanded, for further development, the issues of entitlement to service connection for cervical spine muscle spasms, osteoarthritis, carpal tunnel syndrome, ischemic heart disease, hypertension, and diabetes mellitus; entitlement to increased ratings for service-connected low back and psychiatric disorders; and entitlement to TDIU.

In a December 2016 rating decision, the RO implemented the Board's November 2016 grants of service connection for lumbosacral degenerative disc disease, for radiculopathy of the right and left lower extremities, and for PTSD.  In doing so, the RO recharacterized the Veteran's service-connected low back disability as fibromyositis of the lumbar paravertebral muscles with degenerative disc disease, also claimed as thoracic spine, and continued the previously assigned 20 percent rating.  The RO also recharacterized the Veteran's service-connected psychiatric disorder as anxiety neurosis in schizoid personality with PTSD, and assigned a 70 percent rating, effective April 19, 2013.  Additionally, the RO assigned 10 percent rating for the Veteran's right and left lower extremity radiculopathy, effective September 9, 2005.

Additional development was thereafter taken in accordance with the terms of the Board's December 2016 remand action with regard to the Veteran's claims for increased evaluations for his low-back and psychiatric disabilities, and in May 2017, the RO issued a rating decision increasing the rating assigned for the Veteran's fibromyositis of the lumbar paravertebral muscles with degenerative disc disease to 40 percent, effective March 2, 2017, and increasing, to 20 percent, the ratings assigned for the Veteran's radiculopathy of the right and left lower extremities, effective March 2, 2017.  

An SSOC was also issued that same month that continued the denial of service connection for cervical spine muscle spasms, left upper extremity radiculopathy, carpal tunnel syndrome, osteoarthritis, ischemic heart disease, hypertension, and diabetes mellitus; denied higher ratings for the Veteran's low-back, bilateral lower extremity radiculopathy, and psychiatric disabilities; and denied TDIU.  

Regarding the Veteran's claims for higher ratings for his low back and psychiatric disabilities, although, as indicated above, the AOJ awarded higher disability ratings during the pendency of the appeal, as the Veteran has not been granted the maximum available benefit for either disability prior to or since March 2, 2017, (which he is presumed to seek).  As such, the Board has now characterized the claims involving evaluation of low back and psychiatric disabilities to encompass requests for a higher raring at each stage.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); AB v. Brown, 6 Vet. App. 35, 38 (1993).

Regarding the Veteran's claims for service connection for radiculopathy of the right and left lower extremities, as noted, those claims were granted by the Board in its November 2016 decision.  The Board's decision was then implemented by the RO in its December 2016 rating decision, wherein disability ratings and effective dates were assigned.  The Veteran was informed that if he disagreed with the RO's decision, he should file the enclosed VA From 21-0958 (Notice of Disagreement) within a year from the date of that letter.  The Veteran did not thereafter file an NOD as to the decision, nor did he file an NOD as to any aspect of the RO's May 2017 decision to increase his bilateral lower extremity radiculopathy ratings to 20 percent, effective from March 2, 2017.  Accordingly, although the issues of entitlement to higher ratings for right and left lower extremity radiculopathy were included in the May 2017 SSOC, the originally appealed claims for service connection for right and left lower extremity radiculopathy were resolved by the Board's grants of service connection for such and the RO's assignment of disability ratings and effective dates.  As no subsequent NOD was filed, the Board finds that no downstream higher rating or earlier effective date issues for these disabilities are currently before the Board.  See Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second NOD must thereafter be timely filed to initiate appellate review of the claim concerning the compensation level assigned for the disability).

Regarding characterization of the claim for service connection for a heart condition, the Board notes that the service connection claim was adjudicated as one for ischemic heart disease.  However, on examination in March 2017, the Veteran was diagnosed with right-sided heart failure.  Thus, consistent with the current record, the Board has more generally characterized the claim on appeal to encompass all heart diagnoses of record pertinent to the current claim.  See Clemons v. Shinseki, 3 Vet. App. 1 (2009).  The Board has also expanded the claim for service connection for a heart condition to encompass a secondary theory of entitlement in light of medically accepted risk factors for the development of heart failure and based on VA's published research concerning a connection between heart disease and PTSD.  For similar reasons, the Board has expanded the claim for service-connection for hypertension to also include a secondary theory of service connection.

While the Veteran previously had a paper claims file, this appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA (Legacy Content Manager) claims processing systems.  All such records have been reviewed.

The issues of entitlement to service connection for diabetes mellitus, osteoarthritis, a cervical spine disability, and left upper extremity radiculopathy; for an increased rating for service-connected low-back disability; and for TDIU are addressed below.  The remaining issues are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  The Veteran does not have a current diagnosis of diabetes mellitus.

2.  The Veteran does not have a current diagnosis of osteoarthritis for which he is not already being compensated.

3.  The evidence is at least evenly balanced as to whether the Veteran's current cervical spondylosis was caused by his service-connected lumbar spine disability.

4.  The evidence is at least evenly balanced as to whether the Veteran's current cervical radiculopathy of the left upper extremity was caused by his cervical spondylosis.

5.  The evidence is at least evenly balanced as to whether, for the entirety of the appeal period, the symptoms of the Veteran's lumbar spine disability more nearly approximated forward flexion of the lumbar spine to 30 degrees or less, but the evidence did not more nearly approximate unfavorable ankylosis of the entire thoracolumbar spine.

6.  The evidence supports a finding that the combined effects of the Veteran's service-connected disabilities are of such nature and severity as to prevent him from securing or following substantially gainful employment.


CONCLUSIONS OF LAW

1.  The Veteran does not have diabetes mellitus that is the result of disease or injury incurred in or aggravated by active military service; nor may it be presumed to have been incurred in or aggravated by active military service.  38 U.S.C. §§ 1101, 1110, 1112, 5107 (2012); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2017).

2.  The Veteran does not have osteoarthritis for which he is not already being compensated that is the result of disease or injury incurred in or aggravated by active military service; nor may it be presumed to have been incurred in or aggravated by active military service.  38 U.S.C. §§ 1101, 1110, 1112, 5107 (2012); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2017).

3.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for cervical spondylosis, secondary to service-connected low back disability, are met.  38 U.S.C. §§ 1110, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2017).

4.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for left-sided cervical radiculopathy, secondary to service-connected disability, are met.  38 U.S.C. §§ 1110, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2017).

5.  Prior to March 2, 2017, the criteria for a rating of 40 percent for fibromyositis of the lumbar paravertebral muscles with degenerative disc disease have been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.20, 4.27, 4.71a, Diagnostic Codes (DCs) 5235-5243 (2017).

6.  The criteria for a rating in excess of 40 percent for fibromyositis of the lumbar paravertebral muscles with degenerative disc disease have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.20, 4.27, 4.71a, Diagnostic Codes (DCs) 5235-5243 (2017).

7.  The criteria for an award of a TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.15, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  The VCAA applies to the instant claim.  In the instant case, neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II.  Service Connection

The law provides that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C. § 1110 (2012); 38 C.F.R. §§ 3.303, 3.304 (2017).  In addition, where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including diabetes mellitus and cardiovascular-renal disease, including hypertension, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309 (2017).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999). 

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence showing (1) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (2) present manifestations of the same chronic disease; or (b) when a chronic disease is not shown as such during service, by evidence of continuity of symptomatology.  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

A disability may also be found service connected on a secondary basis by demonstrating that the disability is either (1) proximately due to or the result of an already service-connected disease or injury or (2) aggravated by an already service-connected disease or injury.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995); 38 C.F.R. § 3.310 (2015).

Further, certain diseases are associated with exposure to "herbicide agents" during active military, naval, or air service, and are thus presumed to have been incurred in or aggravated during active military service if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of the disease during service, provided that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d)  are also satisfied.  38 U.S.C. § 1116(a) (2012); 38 C.F.R. § 3.309(e).  (In this context, the term "herbicide agent" is defined as a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975, specifically: 2,4-D; 2,4,5-T and its contaminant TCDD; cacodylic acid; and picloram.  38 C.F.R. § 3.307(a)(6)(i)).  In the instant case, the Board acknowledges that the Veteran's DD Form 214 indicates only foreign service in Europe; notably, however, the Veteran has reported having service in Vietnam and his service treatment records (STRs) indicate that the Veteran was treated in the Republic of Vietnam in June 1966.  To the extent there is any doubt that the Veteran actually served in Vietnam, the Board resolves reasonable doubt in favor of the Veteran, and finds there is sufficient evidence demonstrating service in Vietnam during the requisite time period.  The Veteran is thus presumed to have been exposed to an herbicide agent during service.  Accordingly, service connection is warranted on a presumptive basis if it is shown that the Veteran has one of the diseases enumerated in 38 C.F.R. § 3.309(e), provided that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 U.S.C. § 1116 (a) (2012); 38 C.F.R. § 3.309(e).

A.  Diabetes Mellitus

In the instant case, the Veteran contends that he suffers from diabetes mellitus that is attributable to service.  In support of his claim, the Veteran submitted a report of consultation and examination performed by P.Y., D.C., a private chiropractor, who indicated that the Veteran had a blood glucose reading that day of 150 mg/dl, which he stated was a diabetic reading, noting that the normal range of blood glucose is 70-100 mg/dl.  He then opined that it was more likely than not the Veteran's diabetes was directly and causally related to his exposure to agent orange and thus to his military service.  P.Y. then provided an addendum statement, dated February 26, 2014, noting that the Veteran's A1C level was 5.8., which he stated confirmed low grade diabetes."

However, when examined by VA in May 2014, the VA examiner found that testing did not show type II diabetes mellitus.  Although it was noted that the Veteran had an impaired fasting glucose in May 2004, testing done in June 2008 revealed glucose within normal range.  Further, results of laboratory testing done in conjunction with the May 2014 VA examination revealed the Veteran's fasting blood sugar level to then be 97 mg/dl, which was within a normal range of 70-99 mg/dl.  A two-hour postprandial test revealed a blood sugar level of 127 mg/dl, which was also noted to be within the normal range of 72-140 mg/dl.  

Given the discrepancy in medical records concerning whether in fact the Veteran has diabetes mellitus, the matter was remanded by the Board in November 2016 for the Veteran to be afforded another VA examination so as to clarify whether the Veteran has diabetes.  The Veteran was again examined in March 2017.  It was indicated that the Veteran was shown to have an impaired fasting glucose on March 15, 2017, but that the Veteran's blood glucose level did not meet the criteria for a diagnosis of diabetes.  As explained by the VA examiner, according to the American Diabetes Association, a diagnosis of diabetes requires a fasting blood glucose equal to or more than 126 mg/dl; a 2-hour postprandial blood glucose equal to or more than 200 mg/dl; an A1C blood glucose equal to or more than 6.5; or a random blood glucose equal to or more than 200 mg/dl.  The VA examiner pointed out that P.Y.'s report that a random blood glucose reading of 150 or the A1C blood glucose of 5.8 does not meet the criteria for a diagnosis of diabetes mellitus as established by the American Diabetes Association.  The examiner also indicated that none of the relevant laboratory findings contained in the Veteran's VA treatment records were sufficient to establish a diagnosis of diabetes mellitus.  The examiner further noted that the Veteran himself had stated that he had not been diagnosed as having diabetes mellitus.

Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in a current disability.  See 38 U.S.C. § 1110 (2012).  Here, the VA examiner explained why the results of laboratory testing, to include that conducted by P.Y., do not satisfy the criteria for a diagnosis of diabetes mellitus.  Thus, despite any notation of elevated blood sugar or impaired fasting glucose, the Veteran has not developed diabetes.  High blood sugar may constitute a symptom of a disability but does not alone, without a diagnosed or identifiable underlying malady or condition, constitute a disability.  Thus, regardless of the fact that the Veteran is presumed to have been exposed to herbicide agents and that diabetes mellitus is presumptively related to such exposure, see 38 C.F.R. § 3.309(e), in the absence of evidence showing that the Veteran has been diagnosed as having diabetes mellitus or some other disability manifested by high blood sugar, there can be no award of service connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

The Board notes that a "disability" for the purposes of awarding VA disability benefits is not only a disease or an injury, but also any "other physical or mental defect." 38 U.S.C.A. § 1701(1); Allen v. Brown, 7 Vet. App. 439, 444-45 (1995) (applying definition of disability in section 1701(1) to statutes describing "eligibility for disability compensation for service connected disabilities").  Moreover, the issue of whether symptoms such as pain alone can constitute disability for VA compensation purposes, and more generally the nature of the current disability requirement, is currently before the Federal Circuit.  See Saunders v. Shulkin, No. 17-1466 (Notice of Docketing filed Jan. 1, 2017, argued November 6, 2017).  In this case, however, the above analysis reflects that the Veteran does not have the disability for which he is claiming service connection or any related disability.  Consequently, service connection for diabetes mellitus must be denied.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application. 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.

B.  Cervical Spine Disability

The Veteran is claiming service connection for a cervical spine disability, initially claimed as muscle spasms, which he believes is either related to the back injury he sustained in service and/or to his service-connected low back disability.  At the outset, the Board notes that the Veteran's STRs reveal no evidence of any injury to the cervical spine in service, nor do they evidence complaints of neck pain or muscle spasms.  Post-service treatment records are also silent for complaints related to the neck until approximately 2003.

In a February 2013 statement, P.Y., the Veteran's private chiropractor, noted the Veteran's complaints of progressive pain in the cervicothoracic and upper cervical regions.  Examination of the Veteran revealed that foraminal compression was positive for increased pain of the cervical and cervicothoracic regions and that there was pain and paraesthesia into the left upper extremity radial distribution to the left hand.  P.Y. noted that there was significant loss of normal vertebral mobility at C2, C5, and the cervicothoracic region generally, which he indicated was concomitant with hypertonicity of the deep musculature at those levels.  It was also noted that the sub-occipital triangle, and the posterior cervical musculature is bilaterally hypertonic.  P.Y. then diagnosed the Veteran as having degenerative joint disease and spondylosis of the cervical and cervicothoracic regions, which he opined was more likely than not directly and causally related to the Veteran's low-back disability and involvement of the left leg and thoracic spine by a process of chronic and constant biomechanical adaptation and compensation by altered gait and weight shifting.

The Veteran was also provided a VA examination in connection with his claim for a cervical spine disability.  Regarding the Veteran's claimed cervical spine disability, the March 2017 VA examiner indicated that the Veteran had been diagnosed as having cervical spondylosis and left-sided cervical radiculopathy.  Examination of the Veteran revealed a reduced range of cervical spine motion with pain and spasms.  Regarding the etiology of the Veteran's cervical spine condition, the VA examiner opined that the Veteran's cervical spine disability was less likely than not incurred in or otherwise attributable to service.  As rationale for that opinion, the examiner relied on the absence of any injuries to the cervical spine, stating that the Veteran's cervical spine condition was due to the aging process.  The examiner further opined that the Veteran's cervical spine condition was not caused or aggravated by his service-connected low back disability, noting that the cervical and lumbar spinal segments are different anatomical areas.

Considering the pertinent evidence in light of the governing legal authority, and resolving all reasonable doubt in the Veteran's favor, the Board finds that the record presents a reasonable basis upon which to award service connection for diagnosed disabilities of the cervical spine as secondary to the Veteran's service-connected low back disability.

On the question of current disabilities, both P.Y.'s February 2013 statement and the March 2017 VA examination report shows a diagnosis of cervical spondylosis.  Thus, resolution of each of this matter turns on whether the diagnosed disability affecting the cervical spine is proximately due to or the result of the Veteran's service or service-connected lumbar spine disability.  The record includes opposing medical opinions on this point.  

Here, the Board finds that, with resolution of reasonable doubt in the Veteran's favor on certain elements of the claim, service connection for cervical spondylosis is warranted.  Notably, with regard to the VA examiner's negative nexus opinion, the VA examiner provided little rationale for the negative opinion regarding secondary service-connection, save for to state the lumbar and cervical spines are different anatomical regions.  Further, it does not appear that the VA examiner considered the positive opinion provided by P.Y..  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (stating that it is incumbent on the VA examiner to consider all of the relevant evidence before forming an opinion).

On the contrary, P.Y. provided at least some explanation for his positive opinion, explaining that the Veteran's low back disability and associated radiculopathy had led to a chronic and constant biomechanical adaptation due to compensation by altered gait and weight shifting which contributed to the development of the Veteran's cervical spine condition.  In this case, the Board finds that P.Y. is a competent medical professional who evaluated the Veteran, provided an opinion within his area of expertise, and provided a rationale for the.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008), (stating that "[a] medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two"); Stefl, supra ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  To the extent that the private clinician's opinion is lacking in extensive reasoning, an examiner is required only to consider all of the relevant evidence before forming an opinion and support his or her opinion with an analysis that the Board can consider and weigh against contrary opinions.  Stefl, supra.  It is not apparent that P.Y. failed to consider any piece of relevant evidence before providing the favorable opinion and the Board finds no reason to discount the medical opinion based on the clinician's expertise and qualifications as a medical professional.   Reading the opinion as a whole and in the context of the evidence of record, the Board finds that it is of sufficient probative weight to warrant a finding that the Veteran's service-connected low back disability likely caused or contributed to the development of his cervical spine condition.  See Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012) (the fact that the rationale provided by an examiner "did not explicitly lay out the examiner's journey from the facts to a conclusion," did not render the examination inadequate); Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012) (medical reports must be read as a whole and in the context of the evidence of record).  At a minimum, the competent opinion evidence on the medical nexus question is relatively evenly balanced.   Accordingly, the Board finds that service connection for diagnosed cervical spondylosis is warranted on a secondary basis.

C.  Radiculopathy - Left upper Extremity

For similar reasons as those stated above with regard to the Veteran's claim for service connection for a cervical spine disability, the Board finds that when reasonable doubt is resolved in the Veteran's favor, the record presents a reasonable basis to award service connection for diagnosed radiculopathy of the left upper extremity.  

Evidence relevant to this determination includes P.Y.'s February 2013 statement, wherein he referenced his discussion of the Veteran's cervical and cervicothoracic condition and then diagnosed the Veteran as having residual left upper extremity pain and paresthesia radial nerve distribution.  P.Y. then opined that it was more likely than not the Veteran's symptomatology of the left upper extremity is directly and causally related to the injury involving the Veteran's low back, left leg, thoracic spine, and most importantly cervicothoracic region by a process of chronic and constant biomechanical adaptation and compensation by altered fait and weight shifting.

The Veteran was also afforded a VA examination in March 2017, at which time he was diagnosed as having left-sided cervical radiculopathy.  The examiner opined that the Veteran's left-sided cervical radiculopathy was less likely than not directly related to the Veteran's military, but did not proffer an opinion as to the likelihood that the cervical radiculopathy was proximately due to or the result of, or has been aggravated by, another musculoskeletal or neurological disorder.  The examination report is therefore non-compliant with the terms of the Board's November 2016 remand and not adequate to rely upon in this case.

In the instant case, rather than remand for yet another medical opinion, the Board will resolve reasonable doubt in favor of the Veteran and award service connection for left-sided cervical radiculopathy.  In this regard, the Board notes that P.Y.'s February 2013 statement does not contain a specific diagnosis of cervical radiculopathy.  He did, however, relate the Veteran's pain and paresthesia in the radial nerve distribution, at least in part, to the Veteran's cervicothoracic disability.  Further, in diagnosing cervical radiculopathy, the March 2017 VA examiner noted paresthesias and numbness of the left upper extremity, with involvement of the C7 nerve root.  Overall, reading these two opinions together, it is clear that symptoms discussed by P.Y. are due to the Veteran's cervical radiculopathy.  Accordingly, the Board finds that the medical evidence as a whole is sufficient to support a finding that the Veteran's left-sided cervical radiculopathy due to the Veteran's cervical spine disability, which as discussed above, has been found to be secondary to the Veteran's service-connected low back disability.  Entitlement to service connection for diagnosed cervical radiculopathy, left upper extremity, is therefore warranted on a secondary basis.

D.  Osteoarthritis

As to the Veteran's claim for service connection for "osteoarthritis," the Board notes that that claim was filed by the Veteran, through his representative, in September 2005.  Dated around the time of the claim is a June 2005 report from Dr. R.-P. that provided a list of the Veteran's disorders, including osteoarthritis.  It was not specified the anatomical region of the Veteran's osteoarthritis.  In its November 2016 remand action, it was noted the Veteran was already service-connected for degenerative disc disease of the lumbar spine and that he had a pending claim for a cervical spine musculoskeletal disability, possibly including osteoarthritis.  The Board thus directed the AOJ to send to the Veteran a letter requesting that he clarify the joints and areas he claims are affected by the osteoarthritis that is the subject of his service-connected claim. 

In a February 2017 letter to the Veteran, the AOJ requested that the Veteran clarify the nature of his claim for osteoarthritis, to include whether he was claiming joints other than his spinal segments and whether he was claiming osteoarthritis as directly related to service or to another service-connected disability.  The Veteran did not respond to that letter.

The Board has also reviewed the Veteran's VA and private treatment records. However, nothing in the Veteran's medical records suggests that he has, at any point since filing his claim, been diagnosed as having arthritis of any specific joints, save for the spinal column.  Notably, in recharacterizing the Veteran's low-back disability due to the Board's award of service connection for lumbosacral degenerative disc disease, the RO specifically indicated that the disability now service-connected also contemplated any claim for a thoracic spine disability.  Thus, the Veteran is, by virtue of this decision, being compensated for disability of the thoracolumbar and cervical spine segments, and VA regulations do not provide for separate evaluation of the thoracic spine.  See 38 C.F.R. § 4.71a, DCS 5235-5243, Note (6) (providing for separate evaluation "of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability").  

As noted above, Congress has limited entitlement to service connection to instances where disease or injury has resulted in a disability.  See 38 U.S.C. §§ 1110, 1131.  As such, an essential element of a service connection claim is the establishment of a current disability.  Accordingly, without a showing that the Veteran has a current diagnosis of osteoarthritis, other than that for which he is already service connected, service connection may not be granted.  See Brammer, supra.

As noted above, a "disability" for the purposes of awarding VA disability benefits is not only a disease or an injury, but also any "other physical or mental defect." 38 U.S.C.A. § 1701(1); Allen v. Brown, 7 Vet. App. 439, 444-45 (1995) (applying definition of disability in section 1701(1) to statutes describing "eligibility for disability compensation for service connected disabilities").  Moreover, the issue of whether symptoms such as pain alone can constitute disability for VA compensation purposes, and more generally the nature of the current disability requirement, is currently before the Federal Circuit.  See Saunders v. Shulkin, No. 17-1466 (Notice of Docketing filed Jan. 1, 2017, argued November 6, 2017).  In this case, however, the above analysis reflects that neither the Veteran nor the record reflects that he has disability of any joints other than those for which he is already being compensated.  Consequently, the claim on appeal for service connection for osteoarthritis must be denied.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application. 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.


III.  Disability Rating

A.  Lumbar Spine Disability

Disability ratings are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1 (2017).  "Where entitlement to compensation has already been established and an increase in the assigned evaluation is at issue, it is the present level of disability that is of primary concern."  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although the recorded history of a particular disability should be reviewed in order to make an accurate assessment under the applicable criteria, the regulations do not give past medical reports precedence over current findings.  Id.  For increased rating claims, staged ratings are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  Further, "[w]here there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned."  38 C.F.R. § 4.7 (2017).

The Veteran's service-connected fibromyositis of the lumbar paravertebral muscles with degenerative disc disease is rated under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5242-5237, as 20 percent disabling prior to March 2, 2017, and as 40 percent disabling thereafter.  Applicable to the current appeal, the rating criteria provides that intervertebral disc syndrome may be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes.  38 C.F.R. § 4.71a (2017).  Relevant to the issue currently before the Board, the General Rating Formula provides for a 20 percent rating where forward flexion of the thoracolumbar spine is greater than 30 degrees, but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or, muscle spasms or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, DCs 5235-5243 (2015).  A 40 percent evaluation is warranted when forward flexion of the thoracolumbar spine is 30 degrees or less; or where there is favorable ankylosis of the entire thoracolumbar spine.  Id.  A 50 percent evaluation is assigned for unfavorable ankylosis of the entire thoracolumbar spine and a 100 percent evaluation is assigned for unfavorable ankylosis of the entire spine.  Id.  The General Rating Formula also directs that associated objective neurologic abnormalities are to be evaluated separately under an appropriate DC.  Id. at Note (1).  (As discussed in the Introduction above, the Veteran has been awarded service connection for radiculopathy of the bilateral lower extremities.  Evaluation of those disabilities is no longer before the Board as part of this appeal.)

The increased rating matter currently before the Board stems from the Veteran's April 2013 claim for increase.  In support of his claim, he submitted a report from his private chiropractor, P.Y., dated in February 2013.  That report, however, does not contain findings specific to the Veteran's low back, save for to note the Veteran's complaints of low back pain.

The Veteran was afforded a VA examination in July 2014, at which time he reported back pain with limited tolerance to standing and walking.  He indicated use of pain relievers, muscle relaxants, and lumbar support devices.  Physical examination revealed evidence of paravertebral tenderness.  Range of motion testing for the thoracolumbar spine revealed flexion to 60 degrees, decreased to 45 degrees on account of pain; extension to 5 degrees; left and right lateral flexion to 15 and 20 degrees, respectfully, decreased to 10 degrees bilaterally on account of pain; and right and left lateral rotation to 20 and 10 degrees, decreased to 10 and 5 degrees on account of pain, respectfully.  It was noted that the Veteran was unable to perform repetitive-use testing due to pain, and that he experienced functional losses during flare-ups.  The examiner was, however, unable to comment on the extent of functional losses during a flare-up.

The Veteran was again examined in October 2014.  At that time he reported daily pain and limited flexion, stating that he had difficulty reaching objects at ground level.  He reported that during flare-ups, he stayed in bed all day.  Range of motion testing for the thoracolumbar spine revealed motion in all tested directions, with flexion limited to 40 degrees, decreased to 20 degrees on account of pain.  Regarding functional losses, it was noted that the Veteran experienced less movement than normal, pain on movement, disturbance of locomotion, and interference with sitting, standing, and/or weight-bearing.  It was also noted that the Veteran experienced severe pain upon palpation with moderate to severe muscle spasms.  

The Veteran was then again examined in March 2017.  At that time, he reported worsening lumbar pain with limitation of daily activities and self-care.  Range of motion testing for the thoracolumbar spine revealed, among other things, flexion to 25 degrees and an inability to reach the ground.  Painful motion was also observed throughout all ranges tested, as was pain on weightbearing.  Based on the results of that examination, the Veteran's evaluation for his lumbar spine disability was increased from 20 to 40 percent, effective March 2, 2017.

With respect to whether the Veteran is entitled to a rating in excess of 20 percent prior to March 2, 2017, the Board notes that, when an evaluation of a disability is based on limitation of motion and/or arthritis, the Board must also consider, in conjunction with the otherwise applicable DC, any additional functional loss a veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 , 4.45, 4.59.  See DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy of disuse. See 38 C.F.R. §§ 4.40 , 4.45, 4.59 (2017).  Consideration must also be given to functional loss on use or due to flare-ups.

Overall, the Board finds that with application of the Deluca factor, the Veteran's low back disability has more closely approximated the criteria for a 40 percent rating under the General Rating Formula for Diseases and Injuries of the Spine throughout the relevant time period.  Although the Veteran was able to achieve flexion to higher degree than that strictly contemplated by the criteria applicable for a 40 percent rating, the Veteran has reported back pain, limited tolerance to standing and walking, and flare-ups of pain wherein he stays in bed.  In light of the Veteran's statements made during the July 2014 VA examination and the demonstrated loss of flexion due to pain at the time of the October 2014 VA examination, and in consideration of the fact that no VA examiner was able to determine the additional loss of range of motion that results during a flare-up, the Board finds that the evidence is at least evenly balanced as to whether the symptoms of the low back disability more nearly approximate forward flexion less than 30 degrees required for a 40 percent rating under the General Rating Formula during the relevant time period.  Relatedly, the Board notes that to the extent that the examination was inadequate with regard to flare-ups, the Board has remedied this inadequacy by itself estimating the degree of additional limitation of motion caused by flare-ups in a manner favorable to the Veteran.  Cf. Sharp v. Shulkin, 29 Vet. App. 26, 33 (2017) (finding orthopedic examination inadequate with regard to flare-ups where the examination was the basis for a denial of a higher disability rating).

The Board has also considered whether a rating in excess of 40 percent is warranted at any point during the appeal period, but finds that it is not.  This is so because even though the Veteran's range of motion of the thoracolumbar spine is limited, the VA examination reports dated during the relevant time period do not demonstrate unfavorable ankylosis, as it is clear that he has motion in all relevant directions and his thoracolumbar spine is not fixed in flexion or extension.  See 38 C.F.R.  4.71a, DCs 5235-5243, Note (5) (providing that for VA compensation purposes, "unfavorable ankylosis is a condition in which . . . the entire thoracolumbar spine . . . is fixed in flexion or extension and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.").  A review of the Veteran's medical treatment records dated during the relevant time period similarly fails to reveal that the Veteran's service-connected lumbar spine disability has resulted in unfavorable ankylosis.  There is also no evidence of any associated neurologic abnormalities for which the Veteran is not already being compensated for.  Moreover, while VA must in some circumstances consider functional impairment in addition to limitation of motion due to factors such as pain, weakness, premature or excess fatigability, and incoordination, see DeLuca, supra, this rule does not apply where, as here, the Veteran is receiving the maximum schedular evaluation based on limitation of motion and a higher rating requires ankylosis.  See Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997).

In addition, the only higher schedular rating available under the formula for rating IVDS based on incapacitating episodes is a 60 percent rating for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  Note 1 to the Formula for Rating IVDS based on incapacitating episodes defines an incapacitating episode as a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  Here, the Veteran does not contend, and the evidence does not reflect, that he has suffered from incapacitating episodes, as defined by regulation, due to IVDS.

As the preponderance of the evidence reflects the symptoms of the Veteran's lumbar spine disability do not more nearly approximate the criteria for a rating higher than 40 percent at any point during the appeal period, the benefit of the doubt doctrine is not for application and the claim for an increased rating for lumbar spine disability must be denied.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.

B.  TDIU

A TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disability.  See 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2017).  A veteran is eligible for a TDIU if either one service-connected disability is rated at least 60 percent disabling or multiple service-connected disabilities yield a combined rating of 70 percent (with at least one of those disabilities rated 40 percent or more).  38 C.F.R. § 4.16(a).  

The record currently shows that the Veteran has been in receipt of a combined rating of 70 percent since September 9, 2005, with his psychiatric disorder being evaluated as at least 50 percent disabling since April 19, 1973.  Thus, the Veteran has met the schedular criteria for a TDIU since at least September 9, 2005.  (The Board notes that by virtue of its decision herein, additional ratings will be assigned for cervical spondylosis and left upper extremity radiculopathy; it is thus possible that that the Veteran may meet the schedular requirements for TDIU prior to that date, dependent upon the effective dates assigned by the RO in connection with its implementation of the Board's grants of service connection for such.)  While the minimum rating requirements are met, the Veteran must first and foremost be shown to be unable to secure or follow substantially gainful employment as a result of his service-connected disability or disabilities in order to establish entitlement to TDIU.  

Based on the evidence of record, the Board finds that the disabling effects of the Veteran's service-connected disabilities would, in combination with one another, more likely than not render the Veteran unable to obtain or maintain substantially gainful employment.  Here, the evidence shows that the Veteran had completed one year of college and had worked as a tractor foreman for the entirety of his career from approximately 1968 to 2002, at which time the Veteran began working only part-time.  The Veteran eventually retired on account of his back disability.  Records received from the Social Security Administration (SSA) show that the Veteran has been considered to be disabled and unable to work on account of musculoskeletal and psychiatric disability since September 2002.  Although a VA examiner previously determined that, based on examination of the Veteran and taking into consideration the results of a Social and Industrial Field survey, the Veteran's psychiatric condition would not preclude him from substantially gainful employment, evidence contained amongst the Veteran's SSA records indicates that the Veteran's psychiatric disability would significantly impact his ability to work.  Further, upon examination of the Veteran's spine in March 2017, the VA examiner opined that the Veteran would be unable to do any type of occupational activity due to his poor standing and sitting tolerance.  

Overall, in consideration of the Veteran's employment history, and education and vocational attainment, and in consideration of the medical evidence of record, the Board finds that the Veteran's service-connected psychiatric and lumbar spine disabilities are, in combination, as likely as not of such nature and severity as to prevent him from securing or following substantially gainful employment.  Entitlement to a TDIU is therefore warranted.  See 38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3 (2017); see also Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) (providing that the ultimate question of whether a Veteran is capable of substantially gainful employment is not a medical question, but rather a determination that must be made by an adjudicator).

Here, because the AOJ must assign disability ratings and effective dates in connection with the Board's grants of service connection for cervical spondylosis and cervical radiculopathy, which may impact when the Veteran first met the schedular requirements for TDIU, the Board will not specify the effective date of the TDIU to allow the RO to do so in the first instance.  See Urban v. Principi, 18 Vet.App. 143, 145 (2004) (per curiam order) ("To the extent that [the appellant] is arguing that the Board must assign, sua sponte, an effective date once it awards a rating of TDIU on appeal from an RO decision, such an argument is unavailing unless an NOD is then of record as to the downstream issue of an effective date for the assignment of that rating.")


ORDER

Entitlement to service connection for diabetes mellitus is denied.

Entitlement to service connection for osteoarthritis is denied.

Entitlement to service connection for cervical spondylosis is granted, subject to the laws and regulations controlling the award of monetary benefits.

Entitlement to service connection for radiculopathy of the left upper extremity is granted, subject to the laws and regulations controlling the award of monetary benefits.

Entitlement to an increased disability rating of 40 percent for service-connected lumbar spine disability, prior to March 2, 2017, is granted, subject to the laws and regulations controlling the award of monetary benefits.

Entitlement to an increased disability rating in excess of 40 percent for service-connected lumbar spine disability is denied.

Entitlement to TDIU is granted, subject to the laws and regulations controlling the award of monetary benefits.


REMAND

With regard to the Veteran's claim for an increased disability rating for his service-connected anxiety neurosis in schizoid personality with PTSD, evaluated as 50 percent disabling prior to March 2, 2017, and as 70 percent disabling thereafter, the Board finds that that matter must be remanded, as it appears that relevant records are outstanding.  Specifically, during the March 2017 VA examination, it was noted that the Veteran was receiving fee-based psychiatric treatment from Dr. C..  A review of the Veteran's VA treatment records shows that the Veteran has engaged in long-term treatment with a private, fee-based psychiatrist, and contains numerous notations of appointments with P.N.C., M.D..  Records related to Dr. C.'s psychiatric treatment of the Veteran have not been obtained.  Given that the evidence indicates the potential existence of relevant records, the Board finds that the psychiatric increased rating matter must remanded for the AOJ to attempt to obtain any records of treatment of the Veteran from Dr. C., as these records may contain information relevant to rating the severity of the Veteran's service-connected psychiatric disability during the relevant time period.  See 38 U.S.C. § 5103A(b)(1) (2012) (requiring VA to assist claimants in obtaining evidence necessary to substantiate their claims by making "reasonable efforts to obtain relevant records (including private records)"); Golz v. Shinseki, 590 F.3d 1317, 1320-21 (Fed. Cir. 2010) (defining relevant records as "those records that relate to the injury for which the claimant is seeking benefits and have a reasonable possibility of helping to substantiate the veteran's claim"); Loving v. Nicholson, 19 Vet. App. 96, 101-02 (2005).

As to the Veteran's claim for service connection for hypertension, the Board previously remanded that matter for the Veteran to be scheduled for a VA examination to assess the nature and etiology of the Veteran's hypertension, which examination was afforded in March 2017.  In this regard, the Board notes that there is no question as to whether the Veteran currently has hypertension.  Rather, the question in this case concerns the etiology of the Veteran's hypertension.  In opining as to the likelihood that the Veteran's hypertension was incurred in or is otherwise attributable to service, the VA examiner opined that it was less likely than not that the Veteran hypertension was incurred in or caused by service.  As rationale for that opinion, the examiner stated that hypertension is not a condition presumed to be related to Agent Orange exposure.  The examiner further indicated that the Veteran's STRs did not reveal evidence of hypertension in service, and that hypertension was not diagnosed until 2008, more than 40 years after the Veteran's discharge from service.

Notably, the examiner's opinion seems to ignore a report published by the National Academy of Sciences (NAS) wherein the NAS found limited or suggestive evidence of an association between Agent Orange exposure and the subsequent development of hypertension.  In this regard, the Board points out that it has already been determined that the Veteran served in Vietnam and is thus presumed to have been exposed to herbicide agents.  Further, regardless of whether a claimed disability is recognized under 38 U.S.C. § 1116  pertaining to herbicide agent exposure presumptive diseases, a veteran is not precluded from presenting evidence that a claimed disability was due to or the result of herbicide exposure.  See Combee v. Brown, 34 F.3d 1039, 1044-45 (Fed. Cir. 1994).  Moreover, when the Secretary provides the claimant with a VA medical examination or opinion, he must ensure that the examination or opinion provided is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). 

The Board also points out that the United States Court of Appeals for Veterans Claims (Court) has held in multiple memorandum decisions that VA's acknowledgment in the Federal Register that there is "limited or suggestive evidence," see 79 Fed. Reg. 20308, 20310 (Apr. 11, 2014), of an association between herbicide agent exposure and hypertension was relevant to the question of whether a VA exam was warranted in connection with a claim for service connection for this disability and the failure to discuss the Federal Register NAS findings rendered the Board's reasons or bases inadequate, warranting vacatur and remand.  The NAS has defined this category of limited or suggestive evidence to mean that the "evidence suggests an association between exposure to herbicides and the outcome, but a firm conclusion is limited because chance, bias, and confounding could not be ruled out with confidence."  See 79 Fed. Reg. at 20,309.  Thus, without specific discussion of the NAS report, that Board cannot conclude that the VA examiner's negative opinion regarding an association between the Veteran's presumed in-service exposure to an herbicide agent and subsequent development of hypertension is adequate to rely upon in this case, as the basis for that opinion is undermined by the NAS report.

Moreover, in accordance with VA rating criteria, the term hypertension means that the diastolic blood pressure is predominantly 90 mm. or greater, or systolic blood pressure is predominantly 160 or more.  38 C.F.R. § 4.104, Diagnostic Code (DC) 7101 n.1 (2017).  A review of the Veteran's STRs shows that at the time of his October 1967 separation examination, his blood pressure was recorded to be 150/88.  Further, when examined on February 5, 1968, his blood pressure was recorded to be 130/90, and three readings taken on February 26, 1968, were all recorded to be 130/90.  

A medical opinion arising from a medical examination is considered adequate "where it is based upon consideration of the veteran's prior medical history and examinations and also describes the disability, if any, in sufficient detail so that the Board's 'evaluation of the claimed disability will be a fully informed one.'"  Stefl, 21 Vet. App. at 123 (quoting Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).  Although there is no reasons or bases requirement imposed on medical examiners, Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2012), it is incumbent on the VA examiner to consider all of the relevant evidence before forming an opinion, and support his or her "conclusion with an analysis that the Board can consider and weigh against contrary opinions."  Stefl, 21 Vet. App. at 124.  There is no indication from the examiner's opinion that he took into account or considered the blood pressure reading outlined above.  As blood pressure readings suggestive of hypertension, or at a minimum pre-hypertension, (see https://www.mayoclinic.org/diseases-conditions/prehypertension/symptoms-causes/syc-20376703?p=1), in or shortly after service are clearly relevant to the issue at hand, the Board similarly cannot conclude that the examiner's opinion was based on all relevant evidence.  As such, further medical opinion in connection with this claim is warranted.  See Barr, supra.  As part of the medical opinion to be obtained on remand, consideration should also be given to whether the Veteran's service-connected psychiatric disorder has caused or aggravate the Veteran's hypertension.  This is so because, as discussed in further detail below, information found on VA's website is suggestive of a link between PTSD and heart disease.

Turning to the Veteran's claim for service connection for ischemic heart disease, in its November 2016 remand action, the Board noted that the evidence then-currently of record left open a question as to whether or not the Veteran has ischemic heart disease.  It was noted that the Veteran had not been treated specifically for heart disease, but hat P.Y., the private chiropractor who had evaluated the Veteran in February 2013 found that results of an electrocardiogram (ECG or EKG) were strongly suggestive of ischemic heart disease.  However, when examined by VA in May 2014, it was concluded that the Veteran did not have ischemic heart disease. The Board thus remanded the matter for the Veteran to be examined by a cardiologist to clarify whether or not the Veteran indeed has ischemic heart disease.

The Veteran was afforded a VA examination in March 2017, at which time he was diagnosed as having right-sided heart failure of undetermined etiology.  It was indicated that results of an echocardiogram done in February 2017 showed decreased right ventricular systolic function and borderline right atrial enlargement with a normal left-sided function.  The VA examiner stated that the Veteran's case was discussed with the staff cardiologist who opined that although the Veteran could have had a right-sided myocardial infarction to explain the EKG findings, based on the available studies, she could not affirm that the Veteran has ischemic heart disease.  The staff cardiologist then recommended that the Veteran do a stress MPI (myocardial perfusion imaging) with adenosine or persantine to rule out ischemic heart disease of the right disease.  It was noted, however, that due to the Veteran's back problems, he was not fit to perform a treadmill stress test.  Regarding the alternative pharamacologic stress test, the Veteran declined that test, stating that his anxiety would prevent him from submitting to that test.  Ultimately, the VA examiner, upon consultation with a staff cardiologist, opined that there was no evidence of ischemic heart disease.  

Although the VA examiner could not proffer an affirmative opinion regarding the presence of ischemic heart disease, the examination report does contain a diagnosis of right-sided heart failure.  The Board notes that the examiner was not requested to provide an etiology opinion for the Veteran's diagnosed right-sided heart failure, although it is indicated to be of unknown etiology.  The Board points out that a medically accepted risk factor for the development of heart failure is hypertension.  https://www.mayoclinic.org/diseases-conditions/heart-failure/symptoms-causes/syc-20373142; https://www.nhlbi.nih.gov/health-topics/high-blood-pressure.  The Board also points out that according to research studies published on VA's own website, there is "a growing body of evidence linking PTSD and heart disease."  https://www.research.va.gov/currents/spring2015/spring2015-8.cfm; see https://www.ptsd.va.gov/professional/co-occurring/ptsd-physical-health.asp.  Accordingly, the Board will remand the Veteran's claim for service connection for a heart condition to obtain an etiology opinion, and further examination if necessary, regarding the Veteran's diagnosed right-sided heart failure.  Also, on remand, should the Veteran desire to submit to additional testing to confirm the presence of ischemic heart disease, such examination should be performed.  In this regard, the Board notes that the VA examination report contains a note indicating that the Veteran's primary care physician was contacted and he would attempt to convince the Veteran to undergo the recommended studies.

Regarding the Veteran's claim for service connection for carpal tunnel syndrome, that matter was remanded by the Board in November 2016 to schedule the Veteran for a VA examination to determine that nature and etiology of the Veteran's claimed carpal tunnel syndrome.  In that action, it was noted that the Veteran's private neurologist, Dr. R.-P., had diagnosed the Veteran as having bilateral carpal tunnel syndrome in June 2005, April 2006, and June 2007.  It was also noted that the Veteran's STRs showed treatment for a twisting injury of his left wrist in January 1967 for a twisting injury of his left wrist.  The Board thus requested a VA examiner provided an opinion as to whether it is at least as likely as not that the Veteran's carpal tunnel syndrome was incurred or aggravated by left wrist sprain in January 1967 or other injury, disease, or events during military service and/or was proximately due to or the result of, or has been aggravated by, another musculoskeletal or neurological disorder.  

The Veteran was provided with a VA examination in March 2017.  At the outset, the Board notes that the VA examiner indicated a diagnosis of carpal tunnel syndrome in 2015, but then stated that there was no evidence of any carpal tunnel syndrome bilaterally.  The examiner then opined that the Veteran's carpal tunnel syndrome is less likely than not related to service.  As rationale for that opinion, the examiner stated that the Veteran did not have any complaints related to carpal tunnel syndrome in service.  The examiner then went on to state that there was no evidence of carpal tunnel syndrome on examination and the opinion given therefore was academic.

Upon review of the VA examiner's opinion, the Board finds that it neither complies with the terms of the Board's November 2016 remand nor is adequate to rely upon for evaluation purposes.  Indeed, the examiner did not opine, as specifically requested to do so, as to whether the Veteran's carpal tunnel syndrome was incurred or aggravated by left wrist sprain in January 1967.  Rather, the examiner simply stated that the Veteran's STRs contained no evidence of carpal tunnel syndrome.  The Board points out that in Dalton v. Nicholson, 21 Vet. App. 23 (2007), the Court determined that an examination was inadequate where the examiner did not comment on the lay and other evidence of record and instead relied on the absence of evidence in the Veteran's STRs to provide a negative opinion.  As such, further medical opinion in connection with this claim is warranted.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); see also Barr, supra.  

Accordingly, the claims remaining on appeal are REMANDED for the following action:

1.  Ask the Veteran to complete an authorization for VA to obtain all records of psychiatric treatment by P.N.C., M.D., a private fee-based clinician from whom the Veteran receives psychiatric treatment.  The AOJ shall attempt to obtain any relevant private treatment records for which a sufficient release is obtained.  All efforts to obtain these records must be documented in the file.  If unable to obtain any identified records, take action in accordance with 38 C.F.R. § 3.159(e) (2017).

2.  Arrange for review of the Veteran's claims folder by a VA clinician or clinicians with the appropriate expertise to render opinions regarding the likelihood that the Veteran developed hypertension, heart disease, and/or carpal tunnel syndrome disease due to service or to service-connected disability.  Arrange for the Veteran to undergo further examination if deemed necessary in the judgment of the individual designated to provide the requested opinions.

Specifically, the chosen clinician or clinicians should provide the following information and opinions:

i)  Regarding the claims for service connection for carpal tunnel syndrome, the reviewing clinician should indicate whether, at any point since September 2005, the Veteran has had carpal tunnel syndrome, regardless of whether carpal tunnel syndrome resolved during the pendency of the claim.  (The clinician is directed to evidence showing that Dr. R.-P. had diagnosed the Veteran as having bilateral carpal tunnel syndrome in June 2005, April 2006, and June 2007.)  The clinician should then provide an opinion as to whether it is as least as likely as not (50 percent probability or more) that the Veteran's carpal tunnel syndrome is related to his military service, to specifically include his twisting injury of his left wrist in January 1967.

The examiner should also express an opinion as to whether the Veteran's carpal tunnel syndrome was either (a) caused or (b) aggravated by the Veteran's service-connected cervical or lumbar spine disabilities.

ii)  Regarding the claim for service connection for heart disease, the clinician should identify all heart related conditions from which the Veteran suffers.  The clinician is asked to review the record and comment on whether the evidence of record supports a diagnosis of ischemic heart disease, as defined by regulation.  If the clinician finds that a diagnosis of ischemic heart disease, to include atherosclerotic cardiovascular disease including coronary artery disease, is not supported by the evidence currently of record the clinician should explain why not.  Again, if the Veteran expresses a desire to undergo further diagnostic testing as discussed above to determine whether in fact he has ischemic heart disease, the Veteran should be scheduled for a VA examination and/or any necessary testing.  

As to any identified heart disease, to include right-sided heart failure, the clinician must provide an opinion as to whether it is at least as likely as not that any currently diagnosed heart disease is attributable to the Veteran's active military service, to include his presumed exposure to herbicides.  

The clinician should also comment on any relationship between the Veteran's hypertension and his psychiatric disorder and the development of heart disease.  The examiner should then also express an opinion as to whether the Veteran's heart disease was either (a) caused or (b) aggravated by the Veteran's service-connected psychiatric disorder and/or his hypertension (for which a claim of service connection for will also be considered on remand).  

iii)  Regarding the claim for service connection for hypertension, the clinician is asked to review the record and comment on whether the evidence of record supports a diagnosis of hypertension in service or within a year of separation from service.  The clinician should discuss whether the Veteran's October 1967 blood pressure reading of 150/88 and/or the multiple readings of 130/90 taken in February 1968 are sufficient to demonstrate the onset of hypertension.

The clinician must also provide an opinion as to whether it is at least as likely as not that any the Veteran's hypertension is attributable to the Veteran's active military service, to include his presumed exposure to herbicides.  

The clinician should also comment on any relationship between the Veteran's hypertension and his psychiatric disorder and should express an opinion as to whether the Veteran's hypertension was either (a) caused or (b) aggravated by the Veteran's service-connected psychiatric disorder.

In opining as to whether it is at least as likely as not that any disability is due to the Agent Orange (or other herbicide agent) exposure, the fact that the Veteran may not have a disease presumed service connected in veterans exposed to Agent Orange should not be used as a reason for finding that this Veteran's hypertension and/or heart disease other than ischemic disease is not related to exposure to an herbicide agent.  The clinician is also reminded that mere citation to any relevant NAS report regarding Veterans and Agent Orange, without further analysis of the basis for the report's conclusion or of the particular facts of the Veteran's case, is akin to finding no direct causal relationship between the Veteran's presumed in-service herbicide exposure and his claimed disability solely because VA does not recognize presumptive service connection for that condition and, as such, is not adequate to rely upon for adjudication purposes.

A full and complete rationale for all opinions expressed is required.  Regardless of whether any clinician's opinion is favorable or negative, support for his/her opinion that includes reference to lay or medical evidence contained in the claims folder, if appropriate, or to known medical principles relied upon in forming the opinion must be set forth. 

3.  After undertaking any other development deemed appropriate, re-adjudicate the issues remaining on appeal.  If a benefit sought is not granted, the Veteran should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


